ON APPLICATION FOR REHEARING ON MOTION TO DISMISS.
The application for rehearing is based upon the ground that the minute entry of the lower Court granting the appeal, as the said entry appears in the transcript filed herein, does not represent the truth for asmuch as the original entry shows that no amount is fixed for the bond and, that in fact and in truth the Judge did not fix any amount.
Conceding it to be a fact that the Judge did not fix the amount of the bond and that the original minutes of the Court show this fact, it cannot be of any advantage to the appellee.
The motion for appeal and the order granting the appeal was for a Suspensive appeal. The Judgment appealed from was for a specific sum. In such cases it is the statute, and not the fridge, that fixes the amount of the bond to be furnished. All that the latter is required to do is to grant the order allowing the appeal and to fix the return day, then the law steps in and provides what amount of bond the appellant shall give so as to perfect his appeal as sus-pensive. C. P. 575.
Art. 574 C. P. which provides that the Judge, on granting an appeal shall state at the foot of the petition the amount of the security to be given, etc., relates only to devolutive appeals. In sus-pensive appeals the amount is fixed by the Code at a sum exceeding by one half the amount of the judgment, and so need not be mentioned in the order of appeal.
Duperon vs. Van Wickle 1 R. 324.
Luget vs. Stanton 10 A. 318.
Rachil vs. Rachil 11 A. 687.
The rehearing is refused.
June 27th, 1904.